
	

115 SRES 125 IS: Supporting the goals and ideals of National Public Health Week. 
U.S. Senate
2017-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 125
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2017
			Mr. Udall (for himself, Mr. Whitehouse, Mr. Markey, Ms. Heitkamp, Ms. Warren, Mr. Cardin, Mr. King, Mrs. Shaheen, Ms. Klobuchar, Mr. Blumenthal, Mr. Heinrich, Mr. Franken, Mrs. Murray, Mr. Brown, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the goals and ideals of National Public Health Week. 
	
	
 Whereas the week of April 3, 2017, through April 9, 2017, is National Public Health Week; Whereas the theme of National Public Health Week in 2017 is Healthiest Nation 2030, with the goal of making the United States the healthiest country in 1 generation;
 Whereas, according to the National Academy of Medicine, despite being one of the wealthiest countries in the world, the United States ranks below many other economically prosperous and developing countries with respect to measures of health, including life expectancy and infant mortality rates;
 Whereas the life expectancy for the population of the United States has declined for the first time in more than 2 decades and the leading causes of deaths are among the most common, costly, and preventable of all health problems;
 Whereas there is a significant difference in the health status, including with respect to obesity, mental health, and infectious disease, of individuals who live in the healthiest States as compared with individuals who live in the least healthy States;
 Whereas, despite having a high infant mortality rate compared to other economically prosperous and developing countries, and a death rate that varies greatly among States, the United States, until recently, was making steady progress with respect to overall measures of public health, with the infant mortality rate in 2014 reaching a historic low of 5.8 infant deaths per 1,000 live births;
 Whereas, since 1999, opioid-involved deaths have more than quadrupled, requiring a comprehensive strategy across a range of sectors, including robust efforts to prevent substance misuse disorders;
 Whereas the percentage of adults in the United States who smoke cigarettes, an activity that is the leading cause of preventable disease and death in the United States and accounts for more than 480,000 deaths each year, decreased from 20.9 percent in 2005 to 15.1 percent in 2015;
 Whereas a strong public health system results in clean and healthy air, water, food, and places in which to live, learn, work, and play;
 Whereas public health organizations use National Public Health Week to educate the public, policymakers, and public health professionals on issues that are important to improving the health of the people of the United States;
 Whereas studies show that small strategic investments in prevention can result in significant savings in health care costs;
 Whereas each 10-percent increase in local public health spending contributes to a 6.9-percent decrease in infant deaths, a 3.2-percent decrease in deaths related to cardiovascular disease, a 1.4-percent decrease in deaths due to diabetes, and a 1.1-percent decrease in cancer-related deaths;
 Whereas public health professionals help communities prevent, prepare for, withstand, and recover from the impact of a full range of health threats, including disease outbreaks, such as the Zika virus, natural disasters, and disasters caused by human activity;
 Whereas public health professionals collaborate with partners that are not in the health sector, such as city planners, transportation officials, education officials, and private sector businesses, recognizing that other sectors have an important influence on health;
 Whereas, in communities across the United States, individuals are changing the way that they care for their health by avoiding tobacco use, eating healthier, becoming more physically active, and preventing unintentional injuries at home and in the workplace; and
 Whereas efforts to adequately support public health and prevention can continue the transformation from a health system that is focused on treating illness to a health system that is focused on preventing disease and promoting wellness: Now, therefore, be it
		
	
 That the Senate— (1)supports the goals and ideals of National Public Health Week;
 (2)recognizes the efforts of public health professionals, the Federal Government, States, tribes, municipalities, local communities, and individuals in preventing disease and injury;
 (3)recognizes the role of the public health system in improving the health of individuals in the United States;
 (4)encourages increased efforts, and the use of additional resources, to improve the health of people in the United States and make the United States the healthiest country in 1 generation—
 (A)through greater opportunities to improve community health and prevent disease and injury; and (B)by strengthening the public health system in the United States; and
 (5)encourages the people of the United States to learn about the role of the public health system in improving health in the United States.
			
